Greenblott, J. (concurring).
I concur in the result but wish to explain my views on the applicability of the presumption under section 21. In my opinion the presumption under section 21 is meant to be employed where a fall is unwitnessed or where, though witnessed, the witness is unable to offer evidence as to what may or may not have caused the fall. Here the witness Sullivan, who was standing four feet from the claimant, testified that she heard claimant make a sound and "when I looked up when she made that sound, she was standing and the next thing I know she was going down. That was it.” She further stated that "when I looked at her she started going out, with her hands outstretched * * * in a stiff *103position” falling backward. While this testimony cannot explain any internal physiological reasons for claimant’s fall, it is sufficient to establish that claimant did not fall because of any factors created by the work environment, and was not stricken by any objects so as to invoke the "added risk” doctrine. In my opinion, this evidence is sufficient to remove the case from the operation of the presumption because it does explain that work-connected elements were not possible causes of claimant’s injuries. To invoke the presumption in such circumstances is contrary to the well-settled rule that the presumption cannot be employed as a substitute for actual proof. While this evidence itself does not, as the board found, explain the cause of the fall, it does support the conclusion that the fall had internal causes, which taken together with the testimony of Dr. Schubmehl constitutes the sole evidence in the case and can lead only to the conclusion that the fall did not arise out of the employment.
To further understand the applicability of the presumption, this case should be compared with Matter of Casucci v Community Carting Co. (48 AD2d 725 [decided May 8,1975]). There, the deceased, who was obviously in the course of his employment at the time of the events leading to his claim, was found dead, and nobody was able to testify as to whether or not he had actually commenced any lifting or pushing prior to his fatal seizure. In those circumstances, since there was no evidence which could eliminate work-related activities as a possible cause, the presumption should have been invoked, wherefore we held that it was error for the board to deny compensation upon a finding that the claimant had failed to prove that the deceased’s death arose out of and in the course of the employment.